Citation Nr: 0824267	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-21 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1986 and from March 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2005 and April 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a left knee disability and an 
acquired psychiatric disorder.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a left 
knee disability, nor has any left knee disability been 
related to his active service.  

2.  The veteran's diagnosed acquired psychiatric disorder is 
not shown to be related to his service or to any incident 
therein.


CONCLUSIONS OF LAW

1.  The veteran's claimed left knee disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).  

2.  The veteran's current acquired psychiatric disorder was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).  
 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like arthritis and psychoses, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    



Left Knee Disability 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's service medical records are negative 
for any complaints of or treatment for a left knee 
disability.  The most recently available medical examination 
before the veteran's separation from service was a November 
2002 medical examination where the veteran made no complaints 
regarding any left knee disability, and his lower extremities 
were found to be normal.

With regards to post-service evidence of a left knee 
disability, a January 2005 VA examination showed that the 
veteran complained of left knee pain.  An x-ray showed 
minimal enthesopathic changes of the left knee, and the 
veteran was diagnosed with left knee arthralgia. 

Post-service VA and private medical records dated from April 
2004 to September 2006 show that the veteran received 
intermittent treatment for left knee arthralgia.  

Arthralgia is defined as pain in a joint.  Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1985); 
Lichtenfels v. Derwinski, 1 Vet. App. 484 at 488 (1991).  
However, pain is not analogous to disability.  In addressing 
the issue of entitlement to service connection, the United 
States Court of Appeals for Veterans Claims has held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

Absent evidence of a current disability, service connection 
for a left knee disability must be denied.  There is no 
competent medical evidence of record that demonstrates the 
current presence of a left knee disability.  Because no left 
knee disability has been currently diagnosed in this case, 
the Board finds that service connection for a left knee 
disability is not warranted.  

The Board has considered the veteran's claim that he has a 
left knee disability related to his service.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

Furthermore, the Board finds that even if the veteran's 
minimal enthesopathic changes of the left knee were to 
constitute a disability for which service connection could be 
granted, the claim would still fail.  No competent medical 
evidence has related that condition of the knee to the 
veteran's service or to any disease or injury incurred in or 
aggravated by service.  In addition, the evidence does not 
show any event or injury in service such that an examination 
to determine the etiology would be warranted.  38 C.F.R. 
§ 3.159(c)(4).  In the absence of any nexus between a current 
condition and service, service connection cannot be granted.

The competent evidence of record does not demonstrate that 
the veteran has a left knee disability.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
 
Acquired Psychiatric Disorder 

The veteran's service medical records are negative for any 
complaints of or treatment for any acquired psychiatric 
disorder.  The most recently available medical examination 
before the veteran's separation from service was a November 
2002 medical examination where the veteran made no 
psychiatric complaints, and his psychiatric system was found 
to have no abnormalities.  Since the most recently available 
medical examination before the veteran's separation from 
service found his psychiatric system to be within normal 
limits and there were no recorded complaints during an 
approximately five-year period of service, the Board finds 
that the weight of the evidence demonstrates that chronicity 
in service is not established.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for an 
acquired psychiatric disorder.  38 C.F.R. § 3.303(b).  

The first post-service evidence of symptoms of an acquired 
psychiatric disorder is an April 2004 VA medical report where 
the veteran complained of anxiety and behavior changes.  
However, no psychiatric disorder was diagnosed at that time.  

On VA examination in February 2005, the veteran complained of 
depression during active service.  He reported that after 
active service, he experienced sleep problems, depression, 
and anxiety.  Examination revealed adequate hygiene, 
appropriate dress, and a cooperative attitude.  There were no 
involuntary movements.  The veteran had a sad mood and poor 
eye contact.  The examiner did not diagnose the veteran with 
any psychiatric disorders.  

In a February 2005 VA medical report, the veteran complained 
of suffering from sadness, anxiety, and crying spells for the 
previous months mainly in reaction to ongoing problems with 
his spouse and children coupled with work responsibilities.  
He reported that his problems began upon his arrival back 
home after a year long deployment in the Persian Gulf.  The 
physician noted that the veteran had no known history of 
systemic illnesses or previous psychiatric contacts or 
treatment.  The veteran was ambulatory, calm, appropriately 
dressed and groomed, and had spontaneous vocal speech.  His 
mood was depressive, and his affect was tearful and 
constricted.  He denied any homicidal or suicidal ideation, 
racing thoughts, or hallucinations.  He was coherent, 
relevant, and logical.  He made no loose associations and had 
no flight of ideas.  He had no panic attacks, obsessions or 
compulsions, or disorders of perception.  He was alert and 
oriented in three spheres and had intact memory and 
concentration as well as good judgment and insight.  He was 
diagnosed with depressive disorder, not otherwise specified.  

Post-service VA and private medical records dated from 
February 2005 to November 2006 show that the veteran received 
intermittent treatment for depressive disorder.  At no time 
did any treating provider relate the veteran's depressive 
disorder to his period of active service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current acquired psychiatric disorder because the evidence 
does not show that the disability was due to the veteran's 
service in any way.  In addition, no psychoses were diagnosed 
within a year after separation from service, so presumptive 
service connection is not warranted for an acquired 
psychiatric disorder.  38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his current acquired psychiatric 
disorder is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's acquired psychiatric 
disorder developed in service.  Therefore, the Board 
concludes that the acquired psychiatric disorder was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004 and March 
2006; rating decisions in May 2005 and April 2006; statements 
of the case in May 2006 and November 2006; and supplemental 
statements of the case in December 2006 and February 2007.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim for service connection for a left knee 
disability.  VA did not obtain a medical examination in 
relation to the claim for service connection for an acquired 
psychiatric disorder because there is no competent evidence 
that the appellant's diagnosed disorder is the result of any 
event, injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a left knee disability is denied.  

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


